What hesitation I have, in agreeing to an affirmance, is because the effect of our decision will be to change a rule of construction, which was early laid down in this state in Peopleex rel. Hackley v. Kelly, and to overrule the authority of that case. I find no decision of this court which has gone that far. But the rule of that case, being one of evidence, or of procedure, may be changed, and should be changed, if not consistent with the enjoyment of the full measure of the citizen's constitutional rights. It is my judgment that the reasoning of the opinion of the United States Supreme Court inCounselman v. Hitchcock is more convincing, in giving a construction to the language of the constitutional clause, than is that of this court, as expressed in its opinion in theHackley case. I, therefore, am willing to place this court in accord with the later expressed views of the federal tribunal. I think that the words "in any criminal case," which are used in the constitutional clause, are entitled, when we consider the moving principle for its incorporation into the fundamental law of the state, to a broader construction than was accorded to them in the Hackley case.
If the interests of the People are deemed to require it, it is, of course, quite competent, and proper, for the legislative *Page 269 
body to provide for an exemption of the witness from liability to prosecution, as broad in its effect as is the constitutional privilege.
PARKER, Ch. J., O'BRIEN, HAIGHT, CULLEN and WERNER, JJ. (and GRAY, J., in memorandum), concur with BARTLETT, J.
Order affirmed.